 

Exhibit 10.83

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made as of September
2, 2015 by and between BIORESTORATIVE THERAPIES, INC., a Delaware corporation
(the “Company”), and ROBERT PACCASASSI (the “Executive”). Certain capitalized
terms used in this Agreement are defined in Section 11.

 

RECITALS

 

WHEREAS, the Company and the Executive desire to enter into an employment
agreement which will set forth the terms and conditions upon which the Executive
shall be employed by the Company and upon which the Company shall compensate the
Executive.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1. Employment. The Company will employ the Executive, and the Executive accepts
employment with the Company, upon the terms and conditions set forth in this
Agreement, for the period beginning on the Employment Commencement Date set
forth on Schedule A to this Agreement and ending as provided in Section 5 (the
“Employment Period”).

 

2. Employment At-Will. Notwithstanding anything in this Agreement, the Executive
and the Company understand and agree that the Executive is an employee at-will,
and that the Executive may resign, or the Company may terminate the Executive’s
employment, at any time and for any or for no reason. Nothing in this Agreement
shall be construed to alter the at-will nature of the Executive’s employment.

 

3. Position and Duties. During the Employment Period, the Executive will serve
in the position set forth on Schedule A to this Agreement and will render such
managerial, analytical, administrative, financial and other executive services
to, and shall have such responsibilities on behalf of, the Company and its
Subsidiaries, as are from time to time necessary in connection with the
management and affairs of the Company and its Subsidiaries, in each case subject
to the authority of the Board of Directors of the Company (the “Board”) to
define and limit such executive services. The Executive’s responsibilities shall
include, without limitation, those set forth on Schedule A attached hereto. The
Executive will devote substantially all of his business time and attention
(except for permitted vacation periods and reasonable periods of illness or
other incapacity) to the business and affairs of the Company and its
Subsidiaries, provided that the Executive will be permitted to (i) serve, with
the prior written consent of the Board (such consent not to be unreasonably
withheld), as a member of the board of directors or advisory board of charitable
organizations, (ii) engage in charitable activities and community affairs, and
(iii) manage his personal investments and affairs, except that the Executive
will limit the time devoted to the activities described in clauses (i), (ii),
and (iii) so as not to materially interfere, individually or in the aggregate,
with the performance of his duties and responsibilities hereunder. The Executive
will perform his duties and responsibilities to the best of his abilities in a
diligent, trustworthy, businesslike and efficient manner. The Executive will
report to the person set forth on Schedule A or such other person as is
determined by the Board. During the Employment Period, the Executive’s primary
work location shall be the Company’s offices at 40 Marcus Drive, Suite One,
Melville, New York 11747. The Executive will have flexibility to telecommute
from time to time during the Employment Period provided that the Executive’s
telecommuting schedule is agreed to by the President, Spine/Disc Division of the
Company in his sole discretion.

 

   

   

 

4. Salary and Benefits.

 

(a) Salary. During the Employment Period, the Company will pay the Executive a
salary at the rate set forth on Schedule A to this Agreement (as in effect from
time to time, the “Salary”) as compensation for services. The Salary will be
payable in regular installments in accordance with the general payroll practices
of the Company and its Subsidiaries and subject to applicable withholding
requirements. The Company agrees to evaluate the Executive’s performance and
Salary annually.

 

(b) Bonus. During the Employment Period, the Executive will be entitled to
receive bonuses upon and subject to the terms and conditions set forth on
Schedule A to this Agreement. Any and all cash Bonuses will be payable by
December 31 of the year for which the Bonus is payable, except that (i) to the
extent the amount of the Bonus is based upon the Company’s financial statements
for a particular fiscal year, then such portion of the Bonus shall be payable
within fifteen (15) days following the date on which the audit report with
respect to such financials is delivered to the Company and (ii) if a Bonus
milestone may be satisfied, and is satisfied, following the end of the year for
which the Bonus is payable, the Bonus payable with respect thereto shall be
payable within fifteen (15) days following the date on which the milestone is
satisfied.

 

(c) Benefits. During the Employment Period, the Company will provide the
Executive with medical, dental, life, long-term Disability insurance and other
benefits under such plans as the Board may establish or maintain from time to
time for similarly situated employees. The Executive will be entitled to the
number of weeks of paid vacation each year set forth on Schedule A attached
hereto. To the extent that the Executive does not use all the vacation time in
any year, calculated as of each anniversary of the commencement of the
Employment Period, the unused vacation may not be carried over to the next year.

 

(d) Reimbursement of Expenses. During the Employment Period, the Company will
reimburse the Executive for all reasonable out-of-pocket expenses incurred by
him in the course of performing his duties that are consistent with the
Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, including a cell phone, subject to
the Company’s requirements with respect to reporting and documentation of such
expenses.

 

5. Termination.

 

(a) The Employment Period will continue until the earlier of: (i) the
Executive’s resignation for any or no reason; (ii) the death or Disability of
the Executive (which determination shall be made in good faith by a qualified
physician selected by the Board or the Company’s insurers, subject to the
Executive’s consent which shall not unreasonably be withheld); or (iii) the
giving of notice of termination by the Company (A) for Cause or (B) for any
other reason or for no reason (a termination described in this clause (iii)(B)
being a termination by the Company “Without Cause”).

 

 2 

   

 

(b) If the Company terminates the Employment Period with Cause or Without Cause,
or if the Employee resigns his employment, then, so long as the Executive
continues to comply with his continuing obligations hereunder, the Executive
will be entitled to receive all accrued and unpaid Salary and unused vacation
time for the then-current annual period (with the right to vacation time being
pro rated for such period through the Termination Date) and all unreimbursed
business expenses incurred through the Termination Date and payable pursuant to
Section 4(d), which accrued and unpaid salary, unused vacation and unreimbursed
expenses shall be payable in a lump sum within five (5) days after the
Termination Date. The Executive shall also be entitled to any COBRA benefits to
which the Executive is entitled by law (at the Executive’s sole expense).

 

(c) Upon the Termination Date, the Executive will be deemed to have resigned
from each position (if any) that he then holds as an officer or director of the
Company or any Subsidiary, and the Executive will take any action that the
Company or any Subsidiary may reasonably request in order to confirm or evidence
such resignation.

 

(d) Neither the termination or expiration of this Agreement nor the termination
of the Executive’s employment with the Company, whether by the Company or the
Executive, whether for Cause or Without Cause, and whether voluntary or
involuntary, shall affect the continuing operation and effect of Section 6
hereof, which shall continue in full force and effect according to its terms. In
addition, neither the termination or expiration of this Agreement nor the
termination of the Executive’s employment with the Company, whether by the
Company or the Executive, whether for Cause or Without Cause, and whether
voluntary or involuntary, will result in a termination or waiver of any rights
and remedies that the Company may have under this Agreement and applicable law.

 

(e) In the event of the termination of this Agreement or the Executive’s
employment, whether by the Company or the Executive, whether for Cause or
Without Cause, and whether voluntary or involuntary, except as expressly
provided for herein, the Executive shall not be entitled to any further
compensation or benefits.

 

6. Restrictive Covenants.

 

(a) The services of the Executive are unique and extraordinary and essential to
the business of the Company, especially since the Executive shall have access to
the Company’s customer lists, trade secrets and other privileged and
confidential information essential to the Company’s business. Therefore, the
Executive agrees that, as a material inducement to, and a condition precedent to
the Company’s payment obligations hereunder and its other covenants herein, if
the term of the Executive’s employment hereunder shall expire or the Executive’s
employment shall at any time terminate for any reason whatsoever, with Cause or
Without Cause, the Executive will not at any time within one (1) year after such
expiration or termination (the “Restrictive Covenant Period”), without the prior
written approval of the Company, directly or indirectly, whether individually or
as a principal, officer, stockholder, equity participant, employee, partner,
joint venturer, member, manager, director or agent of, or lender, consultant or
independent contractor to, any Person, or in any other capacity, other than on
behalf of or for the benefit of the Company:

 

(i) anywhere in the United States of America, engage or participate in a
business which, as of such expiration or termination date, is similar to or
competitive with, directly or indirectly, that of the Company, and shall not
make any investments in any such similar or competitive entity, except that the
Executive may acquire up to one percent (1%) of the outstanding voting stock of
any entity whose securities are listed on a stock exchange or NASDAQ;

 

 3 

   

 

(ii) cause or seek to persuade any director, officer, employee, customer,
account, agent or supplier of, or consultant or independent contractor to, the
Company or others with whom the Company has had a business relationship
(collectively, “Business Associates”) to discontinue or materially modify the
status, employment or relationship of such Business Associate with the Company,
or to become employed in any activity similar to or competitive with the
activities of the Company;

 

(iii) cause or seek to persuade any prospective customer, account, supplier or
other Business Associate of the Company (which at the date of cessation of the
Executive’s employment with the Company was then actively being solicited by the
Company) to determine not to enter into a business relationship with the Company
or to materially modify its contemplated business relationship;

 

(iv) hire, retain or associate in a business relationship with, directly or
indirectly, any director, officer or employee of the Company; or

 

(v) solicit or cause or authorize to be solicited, for or on behalf of the
Executive or any third party, any business from, or the entering into a business
relationship with, (a) others who are, or were within one (l) year prior to the
cessation of the Executive’s employment with the Company, customers, accounts or
other Business Associates of the Company, or (b) any prospective customer,
account or other Business Associate of the Company which at the date of such
cessation was then actively being solicited by the Company.

 

The foregoing restrictions set forth in this Section 6 shall apply likewise
during the Employment Period.

 

(b) Concurrently herewith, the Executive is executing and delivering to the
Company a Confidentiality and Proprietary Rights Agreement.

 

(c) The Executive agrees that, while he is employed by the Company, he will
offer or otherwise make known or available to the Company, as directed by the
CEO or the Board and without additional compensation or consideration, any
business prospects, contacts or other business opportunities that the Executive
may discover, find, develop or otherwise have available to the Executive in any
field in which the Company is engaged, and further agrees that any such
prospects, contacts or other business opportunities shall be the property of the
Company.

 

 4 

   

 

(d) For purposes of this Section 6, the term “Company” shall mean and include
the Company and any and all Subsidiaries and Affiliates of the Company in
existence from time to time.

 

(e) In connection with the Executive’s agreement to the restrictions set forth
in this Section 6, the Executive acknowledges the benefits accorded to him
pursuant to the provisions of this Agreement, including, without limitation, the
agreement on the part of the Company to employ the Executive during the
Employment Period (subject to the terms and conditions hereof). The Executive
also acknowledges and agrees that the covenants set forth in this Section 6 are
reasonable and necessary in order to protect and maintain the proprietary and
other legitimate business interests of the Company and that the enforcement
thereof would not prevent the Executive from earning a livelihood.

 

7. Options. Effective on the Employment Commencement Date, pursuant and subject
to the terms and conditions of the Company’s 2010 Equity Participation Plan and
a Stock Option Agreement, the Executive will be granted the number of options
set forth on Schedule A attached hereto under “Options Granted”, which options
will vest as set forth thereon.

 

8. Deductions and Withholding. The Executive agrees that the Company shall
withhold from any and all payments required to be made to the Executive pursuant
to this Agreement all federal, state, local and/or other taxes that are required
to be withheld in accordance with applicable statutes and/or regulations from
time to time in effect.

 

9. Code Section 409A.

 

(a) The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Internal Revenue Code of 1986, as amended
(together with the regulations and guidance promulgated thereunder, “Code
Section 409A”), and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith. To the extent that
any provision hereof is modified in order to comply with Code Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to the
parties hereto of the applicable provision without violating the provisions of
Code Section 409A. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on the Executive by Code
Section 409A.

 

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits constituting deferred compensation under Code Section 409A
upon or following a termination of employment unless such termination of
employment is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a termination of employment or like terms shall mean “separation
from service.” If the Executive is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is considered deferred compensation under Code Section 409A payable on
account of a “separation from service,” such payment or benefit shall be made or
provided at the date which is the earlier of (i) the expiration of the six (6)
month period measured from the date of such “separation from service” of the
Executive, and (ii) the date of the Executive’s death (the “Delay Period”). Upon
the expiration of the Delay Period, all payments and benefits delayed pursuant
to this Section 9(b) (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to the Executive in a lump sum, and any remaining payments and benefits due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified herein.

 

 5 

   

 

(c) All expenses or other reimbursements under this Agreement shall be made on
or prior to the last day of the taxable year following the taxable year in which
such expenses were incurred by the Executive (provided that if any such
reimbursements constitute taxable income to the Executive, such reimbursements
shall be paid no later than March 15th of the calendar year following the
calendar year in which the expenses to be reimbursed were incurred), and no such
reimbursement or expenses eligible for reimbursement in any taxable year shall
in any way affect the expenses eligible for reimbursement in any other taxable
year.

 

(d) For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within sixty (60) days”), the actual date of
payment within the specified period shall be within the sole discretion of the
Company.

 

(e) In no event shall any payment under this Agreement that constitutes
“deferred compensation” for purposes of Code Section 409A be offset by any other
payment pursuant to this Agreement or otherwise.

 

10. Representations and Warranties. The Executive represents and warrants to the
Company and its Subsidiaries that: (a) the Executive is not a party to or bound
by any employment, noncompete, nonsolicitation, or similar agreement with any
other Person; (b) the Executive is not a party to or bound by any nondisclosure,
confidentiality or similar agreement with any other Person that would affect the
Executive’s ability to perform his responsibilities on behalf of the Company;
and (c) this Agreement constitutes a valid and legally binding obligation of the
Executive, enforceable against him in accordance with its terms. The Company
represents that this Agreement constitutes a valid and legally binding
obligation of the Company, enforceable against it in accordance with its terms.
All representations and warranties contained herein will survive the execution
and delivery of this Agreement.

 

11. Certain Definitions. When used in this Agreement, the following terms will
have the following meanings:

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more of its intermediaries, controls, is controlled
by or is under common control with such Person.

 

 6 

   

 

“Cause” means any one or more of the following: (i) in the reasonable judgment
of the Board, the Executive acts (including a failure to act) in a manner that
constitutes gross misconduct or gross negligence or that is otherwise materially
injurious to the Company or its Subsidiaries; (ii) the Executive breaches any
material term of this Agreement, which breach remains uncured to the reasonable
satisfaction of the Board following ten (10) days’ written notice from the
Company of such breach; provided, however, that the Company shall not be
required to give the Executive a cure period on more than one occasion; (iii) in
the reasonable judgment of the Board, the Executive has committed an act of
fraud or misappropriation, or other act of dishonesty or illegal business
practices relating to the Company or any of its Subsidiaries, customers or
suppliers; (iv) the Executive’s commission of any act which, if the Executive
were convicted, would constitute a felony, a crime of moral turpitude or a crime
involving the illegal use of drugs, or the Executive’s entry of a plea of guilty
or no contest thereto; (v) the Executive’s willful failure or refusal to perform
specific directives of the Board or the CEO; (vi) any alcohol or other substance
abuse on the part of the Executive; (vii) any excessive absence of the Executive
from his employment during normal working hours for reasons other than vacation
or disability; (viii) the Executive’s breach of any other material obligation
under this Agreement; or (ix) any misrepresentation on the Executive’s part
herein set forth.

 

“CEO” means the Chief Executive Officer of the Company.

 

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985 as
amended from time to time.

 

“Disability” has the meaning that such term has under the Company’s long-term
disability insurance plan.

 

“Person” means an individual, a partnership, a corporation, an association, a
limited liability company, a joint stock company, a trust, a joint venture, an
unincorporated organization or any other entity (including any governmental
entity or any department, agency or political subdivision thereof).

 

“Subsidiaries” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors thereof is at the time owned or controlled, directly or
indirectly, by such Person or one (1) or more of the other Subsidiaries of such
Person or a combination thereof, or (ii) if a limited liability company,
partnership, association or other business entity, a majority of the partnership
or other similar ownership interests thereof is at the time owned or controlled,
directly or indirectly, by any Person or one (1) or more Subsidiaries of such
Person or entity or a combination thereof. For purposes hereof, a Person or
Persons will be deemed to have a majority ownership interest in a limited
liability company, partnership, association or other business entity if such
Person or Persons will be allocated a majority of limited liability company,
partnership, association or other business entity gains or losses or will be or
control any managing director, managing member, or general partner of such
limited liability company, partnership, association or other business entity.
Unless stated to the contrary, as used in this Agreement the term Subsidiary
means a Subsidiary of the Company.

 

“Termination Date” means the date on which the Employment Period ends pursuant
to Section 5(a).

 

 7 

   

 

12. Cooperation in Legal Matters. The Executive will cooperate with the Company
and its Subsidiaries during the term of the Executive’s employment and
thereafter with respect to any pending or threatened claim, action, suit, or
proceeding, whether civil, criminal, administrative, or investigative (the
“Claims”), by being reasonably available to testify on behalf of the Company or
any Subsidiaries, and to assist the Company and its Subsidiaries by providing
information, meeting and consulting with the Company and its Subsidiaries or
their representatives or counsel, as reasonably requested. The Executive agrees
not to disclose to or discuss with anyone who is not assisting the Company or
any Subsidiary with the Claims, other than the Executive’s personal attorney,
the fact of or the subject matter of the Claims, except as required by law. The
Executive further agrees to maintain the confidences and privileges of the
Company and its Subsidiaries, and acknowledges that any such confidences and
privileges belong solely to the Company and its Subsidiaries and can only be
waived by the Company or any Subsidiary, not the Executive. In the event that
the Executive is subpoenaed to testify, or otherwise requested to provide
information in any matter relating to the Company or any Subsidiary, the
Executive agrees to promptly notify the Company after receipt of such subpoena,
summons or request for information, to reasonably cooperate with the Company or
any Subsidiary with respect to such subpoena, summons or request for
information, and to not voluntarily provide any testimony or information unless
required by law or permitted by the Company.

 

13. Background Check. The Executive agrees that the Company may undertake a
background check with respect to the Executive in connection with the subject
matter of this Agreement in such manner as the Company determines to be
appropriate.

 

14. Miscellaneous.

 

(a) Notices. All notices, demands or other communications to be given or
delivered by reason of the provisions of this Agreement will be in writing and
will be deemed to have been given (i) on the date of personal delivery to the
recipient or an officer of the recipient, (ii) when sent by telecopy or
facsimile machine to the number shown below on the date of such confirmed
facsimile or telecopy transmission (provided that a confirming copy is sent via
overnight mail), or (iii) when properly deposited for delivery by a nationally
recognized commercial overnight delivery service, prepaid, or by deposit in the
United States mail, certified or registered mail, postage prepaid, return
receipt requested. Such notices, demands and other communications will be sent
to each party at the address indicated for such party below:

 

if to the Executive, to:

 

Robert Paccasassi

27 Ridge Road

Southampton, New York 11968

 

 8 

   

 

if to the Company, to:

 

40 Marcus Drive, Suite One

Melville, New York 11747

Facsimile: (631) 760-8414

Attention: Chief Executive Officer

 

with a copy, which will not constitute notice to the Company, to:

 

Certilman Balin Adler & Hyman, LLP

90 Merrick Avenue

East Meadow, New York 11554

Facsimile: (516) 296-7111

Attention: Fred Skolnik, Esq.

 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 

(b) Consent to Amendments. No modification, amendment or waiver of any provision
of this Agreement will be effective against any party hereto unless such
modification, amendment or waiver is approved in writing by such party. No other
course of dealing among the Company, the Subsidiaries, and the Executive or any
delay in exercising any rights hereunder will operate as a waiver by any of the
parties hereto of any rights hereunder.

 

(c) Assignability and Binding Effect. This Agreement will be binding upon and
inure to the benefit of the Executive and his heirs, legal representatives,
executors, administrators or successors, and will be binding upon and inure to
the benefit of the Company and its successors and assigns. The Executive may not
assign, transfer, pledge, encumber, hypothecate or otherwise dispose of this
Agreement, or any of his rights or obligations hereunder, and any such attempted
assignment or disposition shall be null and void and without effect.

 

(d) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

 

(e) Headings and Sections. The headings in this Agreement are inserted for
convenience only and are in no way intended to describe, interpret, define, or
limit the scope, extent or intent of this Agreement or any provision of this
Agreement. Unless the context requires otherwise, all references in this
Agreement to Sections, Exhibits or Schedules will be deemed to mean and refer to
Sections, Exhibits or Schedules of or to this Agreement.

 

(f) Governing Law. All issues and questions concerning the application,
construction, validity, interpretation and enforcement of this Agreement and any
exhibits and schedules to this Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to any
choice of law or conflict of law rules or provisions that would cause the
application of the laws of any jurisdiction other than the State of New York.

 

 9 

   

 

(g) Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION, OR CAUSE OF ACTION (I) ARISING UNDER THIS AGREEMENT OR (II) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY, OR OTHERWISE. EACH
PARTY TO THIS AGREEMENT HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION, OR CAUSE OF ACTION WILL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND
THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

(h) Submission to Jurisdiction. ANY AND ALL SUITS, LEGAL ACTIONS OR PROCEEDINGS
ARISING OUT OF THIS AGREEMENT WILL BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK OR THE UNITED STATES DISTRICT COURT IN THE EASTERN DISTRICT OF NEW YORK,
AND EACH PARTY HEREBY SUBMITS TO AND ACCEPTS THE EXCLUSIVE JURISDICTION OF SUCH
COURTS FOR THE PURPOSE OF SUCH SUITS, LEGAL ACTIONS OR PROCEEDINGS. TO THE
FULLEST EXTENT PERMITTED BY LAW, EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OR ANY SUCH
SUIT, LEGAL ACTION OR PROCEEDING IN ANY SUCH COURT AND HEREBY FURTHER WAIVES ANY
CLAIM THAT ANY SUIT, LEGAL ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(i) Service of Process. WITH RESPECT TO ANY AND ALL SUITS, LEGAL ACTIONS OR
PROCEEDINGS ARISING OUT OF THIS AGREEMENT, EACH PARTY WAIVES PERSONAL SERVICE OF
ANY SUMMONS, COMPLAINT OR OTHER PROCESS AND AGREES THAT SERVICE THEREOF MAY BE
MADE BY ANY MEANS SPECIFIED FOR NOTICE PURSUANT TO SECTION 14(a).

 

(j) Confidentiality. The parties agree that this Agreement is confidential and
each party agrees not to disclose any information regarding the terms of this
Agreement to any Person, except that the Company may disclose information
regarding the terms of this Agreement to its Affiliates and any lenders or as
required by law or regulation or the rules of any stock exchange or market on
which the Company’s securities are listed or traded, and the Executive may
disclose information regarding the terms of this Agreement to his immediate
family. Each party may also disclose this information to its tax, legal or other
counsel. Each party shall instruct each of the foregoing not to disclose the
same to anyone.

 

(k) No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the parties hereto, and no presumption or burden of proof
will arise favoring or disfavoring any party by virtue of the authorship of any
of the provisions of this Agreement.

 

 10 

   

 

(l) Entire Agreement. Except as otherwise expressly set forth in this Agreement,
this Agreement and the other agreements referred to in this Agreement embody the
complete agreement and understanding among the parties to this Agreement with
respect to the subject matter of this Agreement, and supersede and preempt any
prior understandings, agreements, or representations by or among the parties or
their predecessors, written or oral, that may have related to the subject matter
of this Agreement in any way. This Agreement will be deemed effective on the
date hereof upon the execution hereof.

 

(m) Time. Whenever the last day for the exercise of any privilege or the
discharge or any duty hereunder falls upon a day that is not a business day, the
party having such privilege or duty may exercise such privilege or discharge
such duty on the next succeeding day that is a business day.

 

(n) Certain Terms. The use of the word “including” herein means “including
without limitation.” Any definitions used herein defined in the plural will be
deemed to include the singular as the context may require and any definitions
used herein defined in the singular will be deemed to include the plural as the
context may require. References to “Dollars” or “$” are references to the lawful
currency of the United States of America.

 

[Remainder of page intentionally left blank. Signature page follows.]

 

 11 

   

 

IN WITNESS WHEREOF, the parties hereto have executed this Executive Employment
Agreement as of the date first written above.

 

  BIORESTORATIVE THERAPIES, INC.         By:     Name: Edward L Field   Title:
President, Spine/Disc Division             Robert Paccasassi

 

   

   

 

SCHEDULE A

 

Position: Director, Quality and Compliance     Employment Commencement Date:
September 14, 2015     Per Annum Salary: $175,000     Bonus: Up to 25% (the
“Bonus Percentage”) of Per Annum Salary based upon the satisfaction of certain
performance goals.       The Bonus payable for the period from the Employment
Commencement Date through December 31, 2015 (the “2015 Bonus Period”) (the “2015
Bonus”) will be due in the event that certain mutually agreed upon milestones
are satisfied. The parties agree to establish such milestones within the first
two weeks of employment.     The 2015 Bonus amount will be a pro-rated amount
based upon the Bonus Percentage being applied to the Executive’s salary earned
during the 2015 Bonus Period.     Responsibilities: Responsible for the
development and oversight of the Company’s quality and compliance efforts    
Report to: President, Spine/Disc Division     Vacation: Four (4) weeks    
Options Granted: Number: options for the purchase of 5,000 shares of the
Company’s common stock (subject to adjustment for stock splits, reverse stock
splits and the like) will be granted on or about the Employment Commencement
Date pursuant and subject to the provisions of the Company’s 2010 Equity
Participation Plan (the “Plan”). Subject to the terms and conditions of the
Plan, the options will be exercisable for a period of ten (10) years at an
exercise price equal to Fair Market Value (as defined in the Plan).     Vesting:
options for the purchase of 1,667 of such shares shall be exercisable on the
first anniversary of the Employment Commencement Date; options for the purchase
of 1,667 of such shares shall be exercisable on the second anniversary of the
Employment Commencement Date; and options for the purchase of 1,666 of such
shares shall be exercisable on the third anniversary of the Employment
Commencement Date (in each case, subject to adjustment for stock splits, reverse
stock splits and the like).

 

   

   

 